 1 William E. Bonham
   Attorney at law
 2 Hotel de’France Bldg., Old Sacramento
   916 Second Street, 2nd Floor, Suite A
 3 Sacramento, CA 95814

 4
     Attorneys for William Thomas Berumen
 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:10-CR-00044-WBS
10
                                   Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
11                                                        ADMIT/DENY HEARING; ORDER
                             v.
12                                                        DATE: December 2, 2019
     WILLIAM THOMAS BERUMEN,                              TIME: 9 a.m.
13                                                        COURT: Hon. William B. Shubb
                                   Defendant.
14

15

16
                                                      STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, the Admit Deny Hearing in this matter was set for December 2, 2019.
20
            2.      By this stipulation, the parties now move to continue the Admit/Deny Hearing until
21
     January 6, 2020.
22
     ///
23
     ///
24
     ///
25
     ///
26
            3.      The parties request a continuance to allow defense counsel additional time to conduct
27
     investigation into the charges, review documents pertaining to the underlying offense, and to allow the
28
     parties to continue to negotiate a resolution.
                                                           1
 1         IT IS SO STIPULATED.

 2

 3
     Dated: November 25, 2019         MCGREGOR W. SCOTT
 4                                    United States Attorney
 5
                                      /s/ SAMUEL STEFANKI
 6                                    SAMUEL STEFANKI
                                      Assistant United States Attorney
 7

 8
     Dated: November 25, 2019         /s/ WILLIAM BONHAM
 9                                    WILLIAM BONHAM
10                                    Counsel for Defendant
                                      William Thomas Berumen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  2
 1                                              ORDER

 2         IT IS HEREBY ORDERED that the Disposition Hearing previously set for December 2, 2019,

 3 at 9 a.m. is CONTINUED to January 6, 2020, at 9 a.m.

 4         Dated: November 27, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
